Citation Nr: 1604201	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-operative residuals of right shoulder reconstruction with scar.

2.  Entitlement to a rating in excess of 20 percent for post-operative residuals of left shoulder dislocation and reduction, with residual arthritis and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active military service from August 1992 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing. A transcript of this hearing is of record. 

In January 2015, the Board issued a decision that denied increased ratings for his service-connected post-operative residuals of right shoulder reconstruction with scar and post-operative residuals of left shoulder dislocation and reduction, with residual arthritis and scars. 

The Veteran appealed the Board's January 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to his increased rating claims and remanded the claims back to the Board.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the October 2015 Court JMR, the Board will remand for further development the Veteran's claims for increased ratings. 

In consideration of the October 2015 Court JMR and the November 2015 Appellant's Brief, a new examination will be provided to the Veteran.  Statements made by the Veteran, through his representative, reflect that the Veteran's right and left shoulder disabilities may have worsened since the most recent VA examinations.  See November 2015 Appellant's Brief.  As such, the Veteran will be afforded a new VA examination.

The Board additionally notes that veterans may receive extraschedular consideration under 38 C.F.R. § 3.321(b) when it is found that the case presents an exceptional or unusual disability picture, such as marked interference with employment.  When such circumstances arise, the Board is required to submit the claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating. 38 C.F.R. § 3.321(b) (2015).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Based on the October 2015 Court JMR the Board will refer the Veteran's claims for increased ratings for his right and left shoulders to the Director, Compensation and Pension Service.  

Moreover, pursuant to the November 2015 post-JMR notice sent to the Veteran and his representative by the Board, the Veteran responded in November 2015 by checking the box that reads: "please remand (send back) my case to the AOJ for review of this additional evidence that I am submitted in my appeal.  I understand that choosing this opinion may significantly delay the Board's review of my appeal."  

Thus, the issues of entitlement to increased ratings for his service-connected post-operative residuals of right shoulder reconstruction with scar and post-operative residuals of left shoulder dislocation and reduction, with residual arthritis and scars are also remanded for the AOJ to initially review additional records obtained and associated with the record since the January 2015 Board decision.  See 38 C.F.R. § 20.1304 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran shall be afforded an additional VA examination to determine the current severity of his service-connected post-operative residuals of right shoulder reconstruction with scar and post-operative residuals of left shoulder dislocation and reduction, with residual arthritis and scars.  The VA claims file must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

2.  Thereafter, the claims for increased ratings for his service-connected post-operative residuals of right shoulder reconstruction with scar and post-operative residuals of left shoulder dislocation and reduction, with residual arthritis and scars shall be submitted to the Director, Compensation and Pension Service, to determine whether a higher rating is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




